Title: To George Washington from James Abercrombie, 20 October 1793
From: Abercrombie, James
To: Washington, George


          
            Sir,
            Philada Octr 20th 1793.
          
          The death of Dr Frederick Phile the late Naval Officer of this State, occasioning a
            vacancy in that department, I beg leave to offer myself a Candidate for the
            appointment.
          I forbear to trouble your Excellency with testimonials in my favor, as I flatter myself
            those recommendations which upon my application for the Treasuryship of the Mint, I
            presented to Coll Hamilton, will operate with equal force on the present occasion. I shall therefore only assure your Excellency, that If I
            am so happy as to obtain your approbation and patronage, my best abilities shall
            unremittingly be exerted, to discharge the duties of the office with fidelity and
              accuracy. I have the honor to be, Your Excellency’s,
            Most obedt hble Servt
          
            Jas Abercrombie
          
        